Citation Nr: 0604890	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-25 184	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 20, 2001, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




REMAND

The veteran served on active duty from July 1953 to June 
1955.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) following a February 
2002 rating decision that granted entitlement to individual 
unemployability, effective from June 20, 2001.  The veteran 
disagreed with the effective date of the award in a notice of 
disagreement received in April 2002.  A statement of the case 
was issued in April 2003.  Thereafter, the Board addressed 
other issues in a July 2003 remand and specifically noted 
that a substantive appeal had not followed the April 2003 
statement of the case on the TDIU effective date question.

In a decision dated in October 2004, the Board denied 
entitlement to an effective date earlier than June 10, 1994, 
for the grant of service connection for degenerative changes 
of the lumbosacral spine.  Several rating issues were again 
remanded.  The veteran subsequently appealed the Board's 
October 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2005, the 
appellant's representative and VA General Counsel filed a 
joint motion to remand the Board's October 2005 decision on 
the basis that the Board had failed to consider the issue of 
entitlement to an earlier effective date for TDIU.  (It was 
noted that the issue of an effective date earlier than June 
10, 1994, for the grant of service connection for 
degenerative changes of the lumbosacral spine was not a part 
of the motion, and that the appellant had expressly abandoned 
that matter.)  

The appellant and General Counsel found that a VA Form 9 had 
in fact been filed in April 2003 with respect to the TDIU 
effective date question.  Such a document appears in the 
claims file, but it was prepared in March 2003, even before 
the April 2003 statement of the case was issued.  Curiously, 
the only reference to an appeal was on the pre-printed form 
itself where the veteran's attorney checked a box to indicate 
the veteran's desire to "appeal all of the issues listed on 
the statement of the case and any supplemental statements of 
the case that my local VA office sent to me."  Although it 
may be difficult to imagine that such a document prepared 
before issuance of the April 2003 statement of the case 
should represent an appeal, this question has now been 
decided by the Court-it is a sufficient substantive appeal.  
It also appears that a VA Form 9 was presented to the RO on 
June 13, 2003, and now appears in the file.  This may also be 
construed as an appeal.  Consequently, this issue is on 
appeal before the Board and must now be addressed.

In a letter dated in February 2006, the appellant's 
representative requested a personal hearing at the Lincoln, 
Nebraska VA RO on the effective date question that remains on 
appeal before the Board.  

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board at 
the RO.  He and his representative 
should be given time to prepare.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

